       Case 1:17-cv-02989-AT Document 1082 Filed 04/01/21 Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, et al.

       Plaintiffs,
                                              CIVIL ACTION
       v.

BRAD RAFFENSPERGER, et al.,                   FILE NO. 1:17-cv-2989-AT

       Defendants.


 STATE DEFENDANTS’ NOTICE OF ORDER DENYING COALITION
     PLAINTIFFS’ APPELLATE MOTION TO LIFT STAY AND
        ORDER ON THE JURISDICTIONAL QUESTION

      Coalition Plaintiffs’ filed a Notice of Appellate Motion to Lift Stay, [Doc.

1078], on March 15, 2021, informing the Court that Coalition Plaintiffs had

moved the Eleventh Circuit Court of Appeals to lift its stay of this Court’s

Order relating to paper pollbook backups, [Docs. 918, 965, 966]. The purpose

of this filing is to give the Court notice that the Eleventh Circuit Court of

Appeals has denied Coalition Plaintiffs’ Motion to Lift Stay, a copy of which is

attached hereto as Exhibit A.

      Additionally, on March 29, 2021, the Eleventh Circuit Court of Appeals

notified the parties that the issue raised by the jurisdictional question in

appeal no. 20-14067, about which this Court previously inquired, is carried




                                       -1-
       Case 1:17-cv-02989-AT Document 1082 Filed 04/01/21 Page 2 of 4




with the case. A copy of the decision is attached hereto as Exhibit B. The due

date for appellants’ brief is April 19, 2021.

      Respectfully submitted this 1st day of April, 2021.


                                /s/_Vincent Russo
                                Vincent R. Russo
                                Georgia Bar No. 242628
                                vrusso@robbinsfirm.com
                                Josh Belinfante
                                Georgia Bar No. 047399
                                jbelinfante@robbinsfirm.com
                                Carey A. Miller
                                Georgia Bar No. 976240
                                cmiller@robbinsfirm.com
                                Alexander Denton
                                Georgia Bar No. 660632
                                adenton@robbinsfirm.com
                                Robbins Ross Alloy Belinfante Littlefield LLC
                                500 14th Street, N.W.
                                Atlanta, Georgia 30318
                                Telephone: (678) 701-9381
                                Facsimile: (404) 856-3255

                                Bryan P. Tyson
                                Georgia Bar No. 515411
                                btyson@taylorenglish.com
                                Jonathan D. Crumly
                                Georgia Bar No. 199466
                                jcrumly@taylorenglish.com
                                James A. Balli
                                Georgia Bar No. 035828
                                jballi@taylorenglish.com
                                R. Dal Burton


                                       -2-
Case 1:17-cv-02989-AT Document 1082 Filed 04/01/21 Page 3 of 4




                      Georgia Bar No. 097890
                      dburton@taylorenglish.com
                      Diane F. LaRoss
                      Georgia Bar No. 430830
                      dlaross@taylorenglish.com
                      Bryan F. Jacoutot
                      Georgia Bar No. 668272
                      bjacoutot@taylorenglish.com
                      Loree Anne Paradise
                      Georgia Bar No. 382202
                      lparadise@taylorenglish.com
                      TAYLOR ENGLISH DUMA LLP
                      1600 Parkwood Circle, Suite 200
                      Atlanta, GA 30339
                      Telephone: 678-336-7249

                      Counsel for State Defendants




                             -3-
       Case 1:17-cv-02989-AT Document 1082 Filed 04/01/21 Page 4 of 4




                       L.R. 7.1(D) CERTIFICATION

      I certify that this Notice has been prepared with one of the font and

point selections approved by the Court in Local Rule 5.1(C). Specifically, this

Notice has been prepared using 13-pt Century Schoolbook font.

                              /s/ Vincent Russo
                              Vincent R. Russo




                                       4
